DETAILED ACTION
Claims 1-16 are pending as amended on 12/04/20,
claims 10-16 being withdrawn.

Response to Amendment
This final action is a response to the amendment filed on December 4, 2020.  Claim 1 has been amended as a result of the previous action; the rejections have been redone accordingly.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support structure” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wunnicke et al., US 8,381,382 in view of Ruckheim, US 5,573,618 and further in view of Trpkovski, US 6,216,751.
With regard to claims 1-7, Wunnicke teaches a known method of making an IGU, wherein a first glass sheet is disposed atop a support structure between two portions, in 
While this reference does not expressly disclose that these pane-translating elements comprise an assembly plate per se which is moveable relative to the first/second portions, or that these relative movements are carried out within the interior space of a vacuum enclosure, these features were also a known design in this art, as taught for example by Ruckheim, which uses an independently moveable assembly plate (70) within the interior space of first/second portions (61/64) of a vacuum enclosure in order to manipulate the work within a fixed, sealed space (throughout, e.g. [Col. 6, 38 – Col. 7, 29 & FIGS. 7-8]).  It would have been obvious for one of ordinary skill in the art to combine the teachings & suggestions of Ruckheim with those of Wunnicke, so that in addition to suction-lifting and pre-arranging panes at this open station, one can also perform pressing via a known plate structure which is relatively 
Examiner notes that while Ruckheim teaches a moveable first portion of an enclosure which moves on a pivot as compared to the translating first portion of Wunnicke, adapting conventional vacuum enclosing means taught by Ruckheim for the translating motion of Wunnicke’s first portion would appear to have been well within the realm of ordinary skill in this art – Trpkovski for example also teaches the translation of a moveable first portion with a vacuum seal relative to a fixed second portion (throughout, e.g. abstract, [FIGS. 1-7]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Trpkovski with those of Wunnicke & Ruckheim, in order to yield a single station for pre-assembling, purging, filling and pressing an IGU more efficiently, between the fixed second portion and the translating first portion of a pre-assembling station, which also hermetically seals to said second portion for evacuation and assembly/pressing of the work.
With regard to claims 8-9, the alternate species of sealing the chamber either before or after pre-assembly would have been obvious to try, as these represent the only two possibilities for this step.


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed December 4, 2020 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are moot in light of the new grounds 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746